IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-60,124-02


EX PARTE DERRICK LEON JACKSON





ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
AND MOTION FOR STAY OF EXECUTION FROM CAUSE NO. 748752-B 
IN THE 230TH JUDICIAL DISTRICT COURT
HARRIS COUNTY


Per Curiam.  Keller, p.j., not participating.

O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5, and a motion for a stay
of execution.
	In March 1998, a jury found applicant guilty of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Texas Code of Criminal Procedure
Article 37.0711, and the trial court, accordingly, set applicant's punishment at death.  This
Court affirmed applicant's conviction and sentence on direct appeal.  Jackson v. State, 17
S.W.3d 664 (Tex. Crim. App. 2000). 
	In January 2000, applicant filed in the trial court his initial post-conviction application
for writ of habeas corpus.  This Court denied applicant relief.  Ex parte Jackson, No. WR-60,124-01 (Tex Crim. App. Dec. 1, 2004)(not designated for publication).  Applicant filed
this his first subsequent application in the trial court on July 16, 2010.   
	Applicant presents two allegations in his application.  In the first, he asserts that the
State failed to disclose material, exculpatory evidence, and in the second, he asserts that his
execution would violate the Eighth and Fourteenth Amendments because he is mentally
retarded.  We have reviewed the application and find that applicant has failed to make a
prima facie showing of either claim.  Thus, applicant's claims fail to meet the dictates of
Article 11.071, § 5.  Accordingly, we dismiss his application and deny his motion to stay his
execution. 
	IT IS SO ORDERED THIS THE 19TH  DAY OF JULY, 2010.

Do not publish